Title: From James Madison to Charles Pinckney, 16 July 1804
From: Madison, James
To: Pinckney, Charles



Sir,
Department of State July 16th. 1804
The inclosed letter contains some ulterior instructions which the President has thought proper to be addressed to yourself and Mr Monroe on the subject committed to your joint negotiations with the Spanish Government. It is presumed that Mr Monroe will be with you before this arrives.
Since my last I have received your several letters of the 22d Feby & 8th of April continued to 2d May. The note of February 10 last from Mr Cevallos inclosed in that of Feby 22d withdrawing the objection of Spain to the transfer of Louisiana from France to the United States, makes it proper that you should signify to the Spanish Government, that altho’ for reasons sufficiently explained the Spanish Government was considered by the United States as absolutely precluded from interposing such an objection, the President receives with satisfaction this act of justice and candor on the part of His Catholic Majesty; regarding it as a proof of his disposition to cultivate that harmony and friendship with the United States which they have invariably maintained, and which are so strongly dictated by the mutual interest of the two nations.
The same communication was made here by the Marquis D’Yrujo, but for reasons which will be suggested by the footing on which he has placed himself with this Government, an answer thro’ you was prefered. In conveying the answer, you will not fail to do it in a manner calculated to give it the requisite conciliatory effect. But it would be improper to conceal, that the President had received thro’ the Government of the French Republic the information given in the Note of Mr Cevallos some time before it was received from the Spanish Government, and that it could not be an agreeable circumstance to find that a resolution transmitted on the 1st day of January last to the French Government, should, altho’ deemed by Spain as so interesting to the United States, have been withheld from you until the 10th day of February following. These intimations, however, ought to be verbal and informal, and accompanied by assurances that the United States will never suffer slight causes of any sort, to diminish their confidence in the friendship of His Catholic Majesty, or to vary the policy which entitles their friendship to his.
The irregularities, mentioned in my letter of April 10th continue to be practised in Cuba, and other Spanish territories. It will be incumbent on you therefore to press on the Spanish Government the necessity of its immediate interposition. A letter has been written on the subject from this Department to the Governor General in Cuba. But the effect is too uncertain and must be too limited to interfere with the duty assigned you, of claiming a remedy from a higher source.
Mr Livingston being about to return from his mission to Paris, General Armstrong has been chosen by the President for his Successor. He will probably embark about the 1st of next month.
In the month of  last an intended blockade of Tripoli was proclaimed by Commodore Preble, in terms not corresponding with the principles entertained by the United States on that subject. The French Government remonstrated against the proclamation in a formal note thro’ Mr Livingston. It ought to be known wherever the measure of Commodore Preble was notified that it was not approved by the Government of the United States; that suitable instructions have since been given to their Commander; and that the British Government itself has, in consequence of a remonstrance of this Government against false blockades, proclaimed by some of its naval Commanders, acceded to the definition contended for by the United States, and issued their orders accordingly. The papers No 1 2 & 3 inclosed will shew you what passed on the occasion.
The reinforcement for the Mediterranean commanded by Commodore Baron sailed from Hampton roads on the 4th instant. It consists of the President frigate of 44 Guns, the Congress of 36, the Constellation of 36, the Essex of 32 and the John Adams armed en flute.
I am sorry to tell you that a continuance of excessive rains throughout the wheat region of the United States and during the period most critical to that part of our crop, has had a most disastrous effect. The prospect was luxuriant beyond example, and it is a question now whether more than half of an ordinary harvest will be saved. The evil is the greater as the quality is affected as well as the quantity. A copy of the acts of the last Session of Congress is herewith sent. I have the honor to be &c
James Madison
